UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 0-27865 UNIFIEDONLINE, INC. (Exact name of small business issuer as specified in its charter) DELAWARE 13-2640971 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4126 Leonard Drive, Fairfax, VA (Address of principal executive offices) (Zip Code) 816-979-1893 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Accelerated filer ¨ Non-acceleratedfiler ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨Nox The number of shares of the registrant’s Common Stock, $.001 par value, outstanding at November 11, 2015 was: 957,597,537 1 CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION This quarterly report contains forward-looking statements. These forward-looking statements are subject to risks and uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from the results, performance or achievements expressed or implied by the forward-looking statements. You should not unduly rely on these statements. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They use words such as “anticipate”, “estimate”, “expect”, “project”, “intend”, “plan”, “believe”, “contemplate”, “would”, “should”, “could”, or “may.” With respect to any forward-looking statement that includes a statement of its underlying assumptions or bases, we believe such assumptions or bases to be reasonable and have formed them in good faith, assumed facts or bases almost always vary from actual results, and the differences between assumed facts or bases and actual results can be material depending on the circumstances. When, in any forward-looking statement, we express an expectation or belief as to future results, that expectation or belief is expressed in good faith and is believed to have a reasonable basis, but there can be no assurance that the stated expectation or belief will result or be achieved or accomplished. All subsequent written and oral forward-looking statements attributable to us, or anyone acting on our behalf, are expressly qualified in their entirety by the cautionary statements. OTHER PERTINENT INFORMATION When used in this quarterly report, the terms “UnifiedOnline”, “UOIP”, the “Company”, “we”, “our”, and “us” refers to UnifiedOnline,Inc., a Delaware corporation, and our subsidiaries. The information which appears on our web site at www.unifiedonline.net is not part of this quarterly report. 2 UNIFIEDONLINE, INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY PERIOD ENDED SEPTEMBER 30, 2015 INDEX Page PART I - FINANCIAL INFORMATION Item 1 - Consolidated Financial Statements Consolidated Balance Sheets - September 30, 2015 (unaudited) and June 30, 2015 4 Consolidated Statements of Operations (unaudited) For the Three Months ended September 30, 2015 and 2014 5 Consolidated Statements of Comprehensive Loss (unaudited) For the Three Months ended September 30, 2015 and 2014 6 Consolidated Statements of Cash Flows - Three months Ended September 30, 2015 and 2014 (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8-25 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operation 26-30 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 30 Item 4 - Controls and Procedures 30 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 31 Item 1A- Risk Factors 31 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3 - Default upon Senior Securities 31 Item 4 - Mine Safety Disclosures 31 Item 5 - Other Information 32 Item 6 - Exhibits 32 Signatures 32 3 PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements UNIFIEDONLINE, Inc. Consolidated Balance Sheets September 30, June 30, Assets (unaudited) Current Assets: Cash $ $ Accounts receivable, net Prepaid expenses Marketable securities 3 2 Other current assets Total Current Assets Property and equipment, net of accumulated depreciation of $1,164,224 and$1,140,249 respectively Deposits Other assets Total Assets $ $ Liabilities and Stockholders' Deficit Current Liabilities: Accounts payable and accrued liabilities $ $ Notes payable, current portion Capital lease payable, current portion Note payable, related party Deferred revenue Convertible notes payable, net of discount Derivative liability - warrants Derivative liability -embedded conversion option Total Current Liabilities Capital lease payable, long term portion Total Liabilities Commitments and Contingencies (Note 13) Stockholders' Deficit: Series B convertible preferred stock ($.001 par value; 10,000,000 shares authorized; 626,667 shares issued and outstanding) Common stock ($.001 par value; 6,000,000,000 shares authorized; 912,897,537 and 912,466,204 shares issued andoutstanding, respectively) Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost, (406 shares) ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See accompanying notes to unaudited consolidated financial statements 4 UNIFIEDONLINE, Inc. Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Sales $ $ Cost of sales Gross profit (loss) ) Operating expenses: Sales and marketing Depreciation Technical General and administrative Total Operating Expenses Loss from Operations ) ) Other income (expenses): Gain on sale of assets - Gain from change of fair value of derivative liability Interest expense ) ) Total other income (expenses) ) Net loss $ ) $ ) Loss per common share basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted See accompanying notes to unaudited consolidated financial statements 5 UNIFIEDONLINE, Inc. Consolidated Statements of Comprehensive Loss (Unaudited) Three Months Ended September 30, Net loss $ ) $ ) Other comprehensive income/(loss), net of tax: Unrealized gain (loss) on securities - (2 ) Other comprehensive income/(loss) - (2 ) Comprehensive loss $ ) $ ) See accompanying notes to unaudited consolidated financial statements 6 UNIFIEDONLINE, Inc. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended September 30, NET CASH USED IN OPERATING ACTIVITIES $ ) $ ) CASH FLOWS USED IN INVESTING ACTIVITIES: Purchase of property and equipment - ) NET CASH USED IN INVESTING ACTIVITIES - ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on notes payable ) ) Proceeds from convertible note payable - - Proceeds from notes payable - - Proceeds from notes payable, related party NET CASH PROVIDED BY FINANCING ACTIVITIES NET DECREASE IN CASH ) ) CASH - beginning of period CASH - end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES: Conversion of convertible note into common stock $ $ See accompanying notes to unaudited consolidated financial statements 7 UnifiedOnline, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 - NATURE OF BUSINESS On January 5, 2015, IceWEB, Inc. changed its name to UnifiedOnline, Inc. UnifiedOnline, Inc. (the “Company”) began trading publicly in April 2002. During the three months ended September 30, 2015 we had three wholly owned operating subsidiaries, Computers & Telecom, Inc. and KCNAP, LLC, (collectively “CTC) and IceWEB Storage Corporation (formerly known as Inline Corporation). CTC provides wireless and fiber broadband service, co-location space and related services and operates a Network Access Point (“NAP”) where customers directly interconnect with a network ecosystem of partners and customers. This access to Internet routes provides CTC customers improved reliability and streamlined connectivity while significantly reducing costs by reaching a critical mass of networks within a centralized physical location. In addition, through our IceWEB Storage Corporation subsidiary we deliver on-line cloud computing application services, other managed services such as Disaster Recovery, Archive Storage, Redundant File Storage, Redundant Broadband Services and Business Continuity Services. CTC operates a wireless internet service business, providing WIMAX broadband to small and medium size businesses in the metro Kansas-City, Missouri area. In addition CTC offers the following solutions: (i) premium data center co-location, (ii) interconnection and (iii) exchange and outsourced IT infrastructure services. We leverage our NAP which allows our customers to increase information and application delivery performance while reducing costs. Our platform enables scalable, reliable and cost-effective co-location, interconnection and traffic exchange thus lowering overall cost and increasing flexibility. NOTE 2 - BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation and Interim Financial Information The accompanying unaudited consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles (“US GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 8-03 of Regulation S-X and include the accounts of the Company and its wholly-owned subsidiaries. All significant intercompany transactions and balances have been eliminated in consolidation.Accordingly, the consolidated financial statements do not include all of the information and footnotes required by US GAAP for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included and such adjustments are of a normal recurring nature. These consolidated financial statements should be read in conjunction with the Company’s audited financial statements for the year ended June 30, 2015, contained in the Company’s Annual Report on Form 10-K filed with the SEC on October 13, 2015. The results of operations for the three months ended September 30, 2015, are not necessarily indicative of results to be expected for any other interim period or the fiscal year ending June 30, 2016. Reclassifications Certain reclassifications have been made to previously reported amounts to conform to 2016 amounts. The reclassifications had no impact on previously reported results of operations or stockholders’ deficit.The changes were as a result of the reverse stock split which occurred on January 5, 2015, which was retrospectively applied, the reclass of certain depreciation related to assets used for providing service to cost of sales from operating expense, the reclass of a capital lease payable from notes payable to capital lease payable and the reclass of derivative expense from interest expense. Going Concern The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The Company had net losses and net cash used in operating activities of $470,229 and $52,657, respectively, for the three months ended September 30, 2015.The Company also had an accumulated deficit and stockholder’s deficit of $55,167,120 and $5,346,213 respectively at September 30, 2015.These matters raise substantial doubt about the Company’s ability to continue as a going concern. The consolidated financial statements do not include any adjustments related to the recovery and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event we cannot continue in existence.Additionally, the Company is currently in default on the loans to IWEB Growth Fund, and there is no guarantee that IWEB Growth Fund will not enter a judgment against the Company. 8 UnifiedOnline, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Management has established plans intended to increase the sales of our products and services. Management intends to seek new capital from new equity securities offerings to provide funds needed to increase liquidity, fund growth, and implement its business plan. However, no assurances can be given that we will be able to raise any additional funds. Marketable Securities UnifiedOnline accounts for the purchase of marketable equity securities in accordance with FASB Accounting Standards Codification (ASC) 320, “Investment – Debt and Equity Securities” with any unrealized gains and losses included as a net amount as a separate component of stockholders’ equity. However, those securities may not have the trading volume to support the stock price if the Company were to sell all their shares in the open market at once, so the Company may have a loss on the sale of marketable securities even though they record marketable equity securities at the current market value. Cash and Cash Equivalents We consider all highly liquid debt instruments with original maturities of three months or less to be cash equivalents. Use of Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the balance sheets and the reported amounts of sales and expenses during the reporting periods. Actual results could differ from those estimates. Significant estimates include the valuation of stock-based compensation, the allowance for doubtful accounts, the useful life of property and equipment, derivative liabilities, deferred tax and valuation allowance and litigation reserves. Accounts Receivable Accounts receivable consists of normal trade receivables. We recorded a bad debt allowance of $21,545 as of September 30, 2015.Management performs ongoing evaluations of its accounts receivable, and believes that all remaining receivables are fully collectable.Bad debt expense amounted to $16,777 and $0 for the three months ended September 30, 2015 and 2014, respectively. Derivative Liability The Company issued warrants to purchase the Company’s common stock in connection with the issuance of convertible debt, which contain certain ratchet provisions that reduce the exercise price of the warrants or the conversion price in certain circumstances.In accordance with ASC 815 the Company determined that the warrants and/or the conversion features with provisions that reduce the exercise price of the warrants did not qualify for a scope exception under ASC 815 as they were determined not to be indexed to the Company’s stock. Derivatives are required to be recorded on the balance sheet at fair value (see Note 12).These derivatives, including embedded derivatives in the Company’s structured borrowings, are separately valued and accounted for on the Company’s balance sheet.Fair values for exchange traded securities and derivatives are based on quoted market prices.Where market prices are not readily available, fair values are determined using market based pricing models incorporating readily observable market data and requiring judgment and estimates. Fair Value Measurements Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date.The established fair value hierarchy requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value.The standard describes three levels of inputs that may be used to measure fair value: Level 1:Observable inputs such as quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2:Inputs other than quoted prices that are observable for the asset or liability, either directly or indirectly.These include quoted prices for similar assets or liabilities in active markets; quoted prices for identical or similar assets or liabilities that are not active; and model-driven valuations whose inputs are observable or whose significant value drivers are observable.Valuations may be obtained from, or corroborated by, third-party pricing services. 9 UnifiedOnline, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Level 3:Unobservable inputs to measure fair value of assets and liabilities for which there is little, if any market activity at the measurement date, using reasonable inputs and assumptions based upon the best information at the time, to the extent that inputs are available without undue cost and effort. Fair Value of Financial Instruments The Company’s financial instruments, including cash and cash equivalents, receivables, accounts payable and accrued liabilities and notes payable are carried at cost, which approximates their fair value, due to the relatively short maturity of these instruments. Our derivative financial instruments, consisting of embedded conversion features in our convertible debt and ratchet provisions in our warrants, are required to be measured at fair value on a recurring basis under FASB ASC 815.As of September 30, 2015 and 2014 our derivatives are measured at fair value, using a Black-Scholes valuation model which approximates a binomial lattice valuation methodology utilizing Level 3 inputs. Level 3 inputs are unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities (see Note 12). Property and Equipment Property and equipment is stated at cost, net of accumulated depreciation. Depreciation expense is recorded by using the straight-line method over the estimated useful lives of the related assets. Product Warranties The Company’s products typically carry a warranty for periods of up to three years.We have not had any significant warranty claims on our products. Long-lived Assets In accordance with ASC Topic 360, “Property, Plant, and Equipment”, we review the carrying value of intangibles and other long-lived assets for impairment at least annually or whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. Recoverability of long-lived assets is measured by comparison of its carrying amount to the undiscounted cash flows that the asset or asset group is expected to generate. If such assets are considered to be impaired, the impairment to be recognized is measured by the amount by which the carrying amount of the property, if any, exceeds its fair market value. Revenue Recognition We follow the guidance of ASC Topic 605, “Revenue Recognition” for revenue recognition. In general, we record revenue when persuasive evidence of an arrangement exists, services have been rendered or product delivery has occurred, the sales price to the customer is fixed or determinable, and collectability is reasonably assured. It is our practice to obtain a signed master sales agreement for recurring revenue sales, and/or a sales order for events and one-time services.Taxes collected from customers and remitted to government authorities are reported on a net basis and are excluded from revenue. We derive the majority of our revenues from recurring revenue streams, consisting of: 1. Wireless and fiber broadband service; 2. Co-location, which includes the licensing of cabinet and power; 3. Interconnection services, such as cross connects; 4. Managed infrastructure services. · Revenues from recurring revenue streams are generally billed monthly and recognized ratably over the term of the contract, generally one to three years for data center space customers.We generally recognize revenue beginning on the date the customer commences use of our services. · Implementation and set-up fees are recognized at the time those services are completed and service is working. · For services that are billed according to customer usage, revenue is recognized in the month in which the usage is provided. · Professional services are recognized in the period services are provided. · Amounts that have been invoiced are recorded in accounts receivable and revenue 10 UnifiedOnline, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Our customers generally have the right to cancel their contracts by providing prior written notice to us of their intent to cancel the remainder of the contract term.The customer would be required to pay any charge for early cancellation that their contract specifies.In the event that a customer cancels their contract, they are not entitled to a refund for services already rendered.A customer can continue service on a month-to-month basis after their contract expires. Barter Transactions Barter activity is accounted for in accordance with ASC 845,Nonmonetary Transactions. Barter revenue relates to the exchange of wireless bandwidth and internet connectivity provided by CTC to business customers in exchange primarily for roof rights for antennae, advertising and other products and services that CTC would otherwise be required to buy for cash. Barter expenses reflect the expense offset to barter revenue. The amount of barter revenue and expense is recorded at the estimated fair value of the services received or the services provided, whichever is more objectively determinable, in the month the services are exchanged.For the three months ended September 30, 2015, the Company recorded barter revenue of $4,500 and barter expense of $0 and for the three months ended September 30, 2014, the Company recorded barter revenue of $7,714 and barter expense of $0. Prepaid expenses Prepaid expenses are comprised primarily of prepaid costs related to the installation of new customers, prepaid advertising costs which are expensed when used, and deferred financing costs which are amortized over the life of the related financing. Deferred Revenue Amounts billed in advance of services being provided are recorded as deferred revenue and are recognized in the consolidated statement of operations as services are provided. Deferred Financing Costs Debt issuance costs incurred in connection with the issuance of debt are capitalized and amortized to interest expense based on the related debt agreements on a straight-line basis, which approximates the effective interest method. Unamortized amounts are included in prepaid expenses in the accompanying unaudited consolidated balance sheets. Earnings per Share We compute earnings per share in accordance with ASC Topic 260, “Earnings Per Share” Under the provisions of ASC Topic 260, basic earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing the net income (loss) for the period by the weighted average number of common and potentially dilutive common shares outstanding during the period. Potentially dilutive common shares consist of the common shares issuable upon the exercise of stock options and warrants (using the treasury stock method) and upon the conversion of convertible notes and preferred stock (using the if-converted method).Potentially dilutive common shares are excluded from the calculation if their effect is antidilutive.At September 30, 2015, there were options and warrants to purchase 205,926,330 shares of common stock, there was $156,355 of convertible debt outstanding, which, if converted on September 30, 2015 would amount to 53,400,000 shares, and 626,667 shares issuable upon conversion of Series B preferred stock outstanding which could potentially dilute future earnings per share. Stock-Based Compensation As more fully described in Note 15, we have three stock option plans that provide for non-qualified options to be issued to directors, officers, employees and consultants (the2012 Equity Compensation Plan,2013 Equity Plan and the 2015 Employee Option Plan (the “Plans”)). Cost of Sales Cost of sales consists primarily of the costs of providing wireless and fiber bandwidth and colocation services. RECENTLY ADOPTED ACCOUNTING PRONOUNCEMENTS Recently Adopted and Recently Issued Accounting Standards Various accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. 11 UnifiedOnline, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS NOTE 3 - PROPERTY AND EQUIPMENT Property and equipment, net, consists of the following: Estimated Life September 30, June 30, Equipment 3 years $ $ Computer Software 3 years Vehicle 3 years Leasehold Improvements 3 years Less:Accumulated Depreciation ) ) Net, Property and Equipment $ $ Depreciation expense for the three months ended September 30, 2015 and 2014 was $23,975 and $157,138, respectively, of which $14,029 and $114,339 was included in cost of sales for the three months ended September 30, 2015 and 2014, respectively. NOTE 4 - NOTES PAYABLE IWEB Growth Fund, LLC On November 2, 2012 the Company entered into a Loan Agreement with IWEB Growth Fund, LLC, a Virginia limited liability company (“IWEB Growth Fund”) established by Messrs. Compton, Bush, Carosi, Pirtle and Stavish and General Soyster, our former independent directors. Under the terms of the Loan Agreement, IWEB Growth Fund agreed to make one or more loans to us up to the total principal amount of $1.5 million. The lending of any amounts under the Loan Agreement is conditioned upon the negotiation of notes and related loan documents which contain terms and conditions that are acceptable to the lender to be determined at the time of the loans. We agreed to grant IWEB Growth Fund a security interest in our assets as collateral for these loans.In the event we should default under the terms of the Loan Agreement, IWEB Growth Fund is entitled to declare all amounts advanced under the various notes immediately due and payable. An event of default includes a breach by us of any covenant, representation or warranty in the Loan Agreement or a default under any note entered into with the lender. Between November 9, 2012 and July 11, 2013, IWEB Growth Fund lent us an aggregate of $186,000 under the terms of 9 separate Confession of Judgment Promissory Notes. In Fiscal 2015, $1,000 was paid on one of the notes.These notes, which are identical in their terms other than the dates and principal amounts, are for a one year term and bear interest at 12% per annum payable at maturity. Embodied in each of the notes is a confession of judgment which means that should we default upon the payment of the note, we have agreed to permit IWEB Growth Fund to enter a judgment against us in the appropriate court in Virginia before filing suit against us for collection of the amounts. Pursuant to the terms of the Loan Agreement, we paid IWEB Growth Fund’s expenses of $1,500 for the preparation of the Loan Agreement and related documents. We used the net proceeds from these initial loans for general working capital.The Company is currently in default on these loans.There is no guarantee that IWEB Growth Fund will not enter a judgment against the Company. On February 27, 2014, Agility Ventures LLC sold and assigned the Master Lease and Equipment Schedule to a third party, UO! IP of NC, LLC (see Note 5).UO! IP of NC, LLC has advanced the payments made on this lease to the Company at a rate of 10% per annum.The balance due to UO!IP of NC, LLC was $635,000 at September 30, 2015 andJune 30, 2015, respectively. On June 16, 2015, we entered into a loan agreement with Power Up Lending Group, LTD. (“Power Up”) for $50,000 to fund working capital.The note is for a nine month term, payable at $365 per day, for a total repayment amount of $69,000.The balance due to Power Up was $34,379 and $48,315 at September 30, 2015 and June 30, 2015, respectively. 12 UnifiedOnline, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS As part of the acquisition of CTC, the Company acquired two debt obligations – one with Blue Ridge Bank and one for rent payable on an old building which was converted into a loan. The balance due to Blue Ridge Bank was $50,638 and $56,996 at September 30, 2015 and June 30, 2015, respectively. The balance due for the rent payable converted into a loan was $37,960 and $37,499 at September 30, 2015 and June 30, 2015, respectively. A summary of our Notes Payable is as follows: September 30, June 30, IWEB Growth Fund $ $ UO! IP of NC, LLC Power Up Lending Group, LTD. Other Notes Payable $ $ NOTE 5 – CAPITAL LEASE PAYABLE Agility Ventures, LLC and UO! IP of NC, LLC On October 1, 2013, in conjunction with the acquisition of CTC, we entered into an equipment lease agreement with Agility Ventures, LLC in the principal amount of $1,678,531 which is secured by all of the assets of the Company. The lease agreement has a term of 36 months and bears interest at 15% per annum.We also issued Agility Ventures 2,500 shares of the Company’s restricted common stock, and a Series T common stock warrant covering a total of 9,187 shares with a term of two years and a conversion price of $22.00 per share which expired September 30, 2015. The Company has the option to purchase the equipment at the end of the term. On February 27, 2014, Agility Ventures LLC sold and assigned the Master Lease and Equipment Schedule to a third party, UO! IP of NC, LLC.UO! IP of NC, LLC is a related party to the Company’s majority shareholder, Unified Online! LLC. The agreement changed the interest rate to 3.75% on the outstanding principal balance of the lease at February 27, 2014.UO! IP of NC, LLC assigned the lease back to UOIP as part of the subscription agreement at the same terms. The Company applied the 10% cash flow test pursuant to Topic ASC 470-50-40-10 "Debt Modification and Extinguishment" to calculate the difference between the present value of the new loan's cash flows and the present value of the old loan's remaining cash flow and concluded that the results exceeded the 10% factor, the debt modification is considered substantially different and applied extinguishment accounting. Accordingly, the gain or loss on extinguishment should be measured by the difference between the carrying amount of the old debt and the fair value of the new debt. Additionally, Topic ASC 470-50-40-17 states if the exchange or modification is to be accounted for in the same manner as a debt extinguishment and the new debt instrument is initially recorded at fair value, then the fees paid or received shall be associated with the extinguishment of the old debt instrument and included in determining the debt extinguishment gain or loss to be recognized. The fair value of the new debt was determined to be $1,983,164 and the carrying amount of the old debt of principal and accrued interest totaling $1,717,853 resulted in a total loss on the extinguishment of debt of $265,311 at June 30, 2014. The underlying assets and related depreciation were included in the appropriate fixed asset category, and related depreciation account.Capitalized equipment under lease agreements totaled approximately $1.9 million prior to the CTC acquisition of which $666,782 was recorded at fair value at the time of acquisition.$4,044 remains net of accumulated depreciation as of September 30, 2015 and $16,176 remains net of accumulated depreciation as of June 30, 2015.The lease term of each capital equipment lease is 36 months. The Company is currently in default on this lease.See Note 19. 13 UnifiedOnline, Inc. and Subsidiaries NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Future minimum payments required under capital leases at June 30, 2015 are as follows: $ Total future payments Less amount representing interest Present value of future minimum payments Less current portion Long-term portion $ NOTE 6 – OTHER CURRENT ASSETS Other current assets totaled $8,167 and $10,208 at September 30, 2015 and June 30, 2015, respectively.The balance at September 30, 2015 and June 30, 2015 consists primarily of deferred loan fees related to the capitalized lease obligation to Agility Ventures, LLC. NOTE 7 - CONCENTRATIONS Bank Balances The Company maintains cash in bank deposit accounts which do not exceed the federally insured limits as provided through the Federal Deposit Insurance Corporation (“FDIC”).At September 30, 2015, the Company’s cash balances were fully insured. In 2010 the FDIC insurance coverage limit was increased to $250,000 per depositor, per institution as a result of the Dodd-Frank Wall Street and Consumer Protection Act.The Company has not experienced any losses in such accounts. Major Customers Sales to three customers for the three months ended September 30, 2015 represented 27% of total sales and sales to three customers represented 21% total sales for the three months ended September 30, 2014. Three Months Ended September 30, Customer A 12
